[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                            SEPTEMBER 07, 2000
                                                             THOMAS K. KAHN
                                                                  CLERK
                                 No. 99-11959

                    D. C. Docket No. 97-02537-CIV-T-99A


PATRICIA WINN CARTER, for her herself and on behalf of
all others similarly situated, MAXINE H. JONES, for herself
and on behalf of all others similarly situated, et al.,

                                                              Plaintiffs-Appellees,

                                    versus

WEST PUBLISHING COMPANY,
WEST PUBLISHING CORPORATION, et al.,

                                                         Defendants-Appellants.




                  Appeal from the United States District Court
                      for the Middle District of Florida

                             (September 7, 2000)


Before EDMONDSON, DUBINA and WILSON, Circuit Judges.

DUBINA, Circuit Judge:
       Plaintiffs, eight former and current female employees of West Publishing

Company (“West”), filed a sex discrimination lawsuit against West on behalf of

themselves, and all others similarly situated. Plaintiffs allege that West denied

female employees the opportunity to purchase stock and that the few female

employees offered stock received fewer shares than similarly-situated males, in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., and

the Equal Pay Act of 1963, 29 U.S.C. § 206(d). The district court certified a class

under Federal Rule of Civil Procedure 23(b)(3). Pursuant to Federal Rule of Civil

Procedure 23(f) (“Rule 23(f)”), we permitted West to appeal the district court’s

class certification decision. After a thorough review of the record, we reverse the

district court’s order.

                                  I. Background

       West provides legal information services throughout the United States. It

operated for nearly 100 years as a privately held corporation until The Thomson

Corporation (“Thomson”) acquired West on June 20, 1996. Prior to this

acquisition, West had an employee stock program which offered some employees

an opportunity to purchase West stock. Each year, West would first determine

how many shares it could issue based on the company’s current performance and

capital needs and how many of those issued shares it could sell to employees.

                                          2
Next, West would offer the opportunity to purchase stock to a few select

employees.

      Most of the employees selected already owned stock. Nonetheless, each

year, approximately ten to twenty employees received the opportunity to become

first-time stock purchasers. Generally, a potential new shareholder had to be a

member of one of the following three groups: (1) the Management and Executive

Group; (2) after 1983, the Key Employees’ Incentive Plan (“KEIP”); or (3) the

sales force. In addition, one of West’s department heads and/or other managers

had to recommend the potential new shareholder to West’s Chief Executive Officer

(“CEO”) as an employee who merited an opportunity to purchase stock. Relying

on these written recommendations, West’s CEO would select first-time stock

purchasers based on both objective and subjective factors, such as performance,

impact on West’s profitability, length of service, loyalty to and support of West’s

management and its private corporate structure, trustworthiness, and ability to

maintain confidentiality. West, however, never adopted or distributed to its

employees a written description of the employee stock program and allegedly kept

the selection criteria a secret. West also did not publicly disclose which employees

it selected and admonished selected employees not to discuss their stock ownership

with other employees.


                                          3
         Although the identity of those who owned stock was supposed to remain a

secret, most employees knew who did and did not own stock. During the late

1980’s, certain men in the sales force boasted that they owned stock, while female

employees, with one exception – Margaret Daly – acknowledged that they did not

own stock. At a sales meeting in 1996, Margaret Daly asserted that other women

on the sales force were jealous of her because she was the only woman who owned

stock.

         West stopped selling stock to its employees on August 30, 1994, but did not

publicly announce that it had discontinued the employee stock program. West

continued to pay stock dividends until June 4, 1996. On June 20, 1996, Thomson

purchased West for $3.42 billion or $10,455 per share of West stock, a price

significantly higher than the price paid by employees to purchase stock from West.

At the time of the sale, West had fewer than 200 employee shareholders and

twenty-five non-employee shareholders. Of the employee shareholders, 157 were

men and 29 were women.

         On November 6, 1996, Maxine Jones (“Jones”), a sales representative at

West, filed an Equal Employment Opportunity Commission (“EEOC”) charge

alleging gender discrimination in West’s employee stock program. After the

EEOC issued a right to sue letter, Jones and another female employee of West,


                                           4
Patricia Carter (“Carter”), filed this lawsuit on October 16, 1997, seeking backpay,

compensatory damages, and punitive damages.

      After deposing Jones, West filed a motion for summary judgment arguing

that Jones’s EEOC complaint was untimely, thereby rendering the class action

lawsuit time-barred. On April 19, 1999, the district court rejected West’s argument

and held that Jones’s EEOC complaint was untimely for two reasons. First, the

district court held that even though the discriminatory practice of selling stock

ended in August 1994, the payment of stock dividends to employees constituted a

continuing violation of Title VII and thus, the statute of limitations did not begin to

run until June 1996. Second, the district court found that the doctrine of equitable

tolling applied to toll the running of the statue of limitations.

      Plaintiffs, in turn, filed a motion for class certification. The district court

granted the plaintiffs’ motion and certified a class of all females employed by West

between January 20, 1996, and June 20, 1996, who, during their employment,

either (a) did not receive any shares of West stock and (i) were in the Management

and Executive Group; (ii) were KEIP unit awardees; or (iii) were sales

representatives; or (b) received some shares of West stock, but fewer shares than

were received by similarly-situated males. In so ruling, the district court, relying on

its April 19th order, held that the named plaintiffs had standing to bring this class


                                            5
action lawsuit because, inter alia, Jones filed a timely complaint. The district court

also found that common issues predominated over individual issues and

proceeding as a class was superior to individual actions and thus, certified the class

under Rule 23(b)(3). In addition to the class certification issues, the district court

found that considering the procedural posture of the case, West’s employee stock

program could violate Title VII because the payment of cash dividends to

shareholders may constitute a wage premium. West filed this interlocutory appeal

pursuant to Rule 23(f).

                                    II. Discussion

      On appeal, West argues that the district court erred in certifying the class for

three reasons: (1) that the named plaintiffs lack standing to bring this class action

lawsuit; (2) that West’s employee stock program does not fall within the purview

of Title VII; and (3) that individual issues predominate over common issues. In

addition to contesting these arguments, plaintiffs argue that Rule 23(f) limits this

court’s review to class certification issues only. As a result, plaintiffs contend that

this court cannot review the first and second issues raised by West. Assuming that

we lack jurisdiction to review the second issue, we can review the first issue. As to

the merits, we hold that plaintiffs lack standing to bring this class action lawsuit.

      A.     Rule 23(f)


                                           6
       The threshold issue raised in this appeal is the scope of this court’s appellate

jurisdiction under Rule 23(f). Rule 23(f) provides, in pertinent part, that “[a] court

of appeals may in its discretion permit appeal from an order of a district court

granting or denying class action certification under this rule.” Plaintiffs contend

that Rule 23(f) limits review to the issue of class certification and does not permit

review of the underlying merits of the action. Otherwise, plaintiffs argue that

parties dissatisfied with a district court’s pretrial rulings could use Rule 23(f) as a

vehicle for airing grievances not specifically tied to class certification.

       We agree with plaintiffs that Rule 23(f) limits our review to the district

court’s order granting class certification. See Pickett v. Iowa Beef Processors, 209

F.3d 1276, 1279 (11th Cir. 2000) (“Rule 23(f) provides for our jurisdiction over

interlocutory appeals from a district court’s order granting class certification, and

we limit our discussion to that issue. We do not address the merits of Plaintiffs’

claims.”); cf. Miller v. Mackey Int’l, Inc., 452 F.2d 424, 428 (5th Cir. 1971)

(Wisdom, J.) (“Nothing in [Rule 23] indicates the necessity or the propriety of an

inquiry into the merits.”).1 This court, however, still must determine the scope of

issues included in the class certification decision. In particular, plaintiffs contend



   1
    In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir.1981) (en banc), this court adopted as
binding precedent all decisions rendered by the former Fifth Circuit prior to October 1, 1981.

                                               7
that West’s arguments that the named plaintiffs lack standing to bring this class

action lawsuit and that West’s employee stock program does not fall within the

purview of Title VII pertain to the merits of plaintiffs’ underlying claim and are

entirely distinct from plaintiffs’ class certification claim.

      To determine the proper scope, we must examine the requirements of class

certification in a Title VII lawsuit. A plaintiff who brings a Title VII action on

behalf of a class must satisfy two prerequisites: (1) the named plaintiff must have

standing to bring the claim, and (2) the requirements of Rule 23 must be fulfilled.

See Griffin v. Dugger, 823 F.2d 1476, 1482 (11th Cir. 1987). As we have noted:

      any analysis of class certification must begin with the issue of standing
      and the procedural requirements of Title VII. Thus, the threshold
      question is whether the named plaintiffs have individual standing, in the
      constitutional sense, to raise certain issues. Only after the court
      determines the issues for which the named plaintiffs have standing
      should it address the question whether the named plaintiffs have
      representative capacity, as defined by Rule 23(a), to assert the rights of
      others.

Jones v. Firestone Tire & Rubber Co., Inc., 977 F.2d 527, 531 (11th Cir. 1992)

(quoting Griffin, 823 F.2d at 1482); see also Brown v. Sibley, 650 F.2d 760, 771

(5th Cir. Unit A July 1981) (“This constitutional threshold must be met before any

consideration of the typicality of claims or commonality of issues required for

procedural reasons by Fed.R.Civ.P. 23.”); cf. Holmes v. Pension Plan of Bethlehem

Steel Corp., 213 F.3d 124, 135 (3d Cir. 2000) (“In addition to the requirements

                                            8
expressly enumerated in Rule 23, class actions are also subject to more generally

applicable rules such as those governing standing and mootness. For instance, a

plaintiff who lacks the personalized, redressable injury required for standing to

assert claims on his own behalf would also lack standing to assert similar claims on

behalf of a class.”).

      In Andrews v. American Telephone & Telegraph Co., 95 F.3d 1014 (11th

Cir. 1996), as part of a 28 U.S.C. § 1292(b) interlocutory appeal from a class

certification order, this court reviewed the district court’s threshold determination

that the named plaintiffs had standing. See id. at 1022. In fact, this court referred

to the standing question as part of its Rule 23(a) analysis by stating that “appellants

challenge the court’s approval of the class representatives because of problems

with standing, adequacy of representation, and typicality of the named plaintiffs’

claims (Rule 23(a) issues).” Id. at 1021; see also Great Rivers Co-op. of S.E. Iowa

v. Farmland Indus., Inc., 120 F.3d 893, 899 (8th Cir.1997) (“Inherent in Rule 23 is

the requirement that the class representatives be members of the class . . . . Here,

[the class representative] is not and cannot be a class member because his claim is

time barred; consequently, he cannot represent the class.”). Therefore, our binding

precedent holds that a determination on standing is a part of the class certification

analysis, and thus, subject to review under Rule 23(f). Because we reverse the


                                           9
district court on the standing issue, we need not address whether we have

jurisdiction as to West’s second argument.

      B.     Standing

      A plaintiff who seeks to represent a class in a private Title VII suit must

have standing to raise the class’ claims and must satisfy the procedural

requirements of Title VII. See Griffin, 823 F.2d at 1482. Title VII requires a

plaintiff to file a charge with the EEOC within 180 days of the unlawful

discriminatory act. See 42 U.S.C. § 2000e-5(e). The time to file an EEOC charge

may be extended to no more than 300 days if the aggrieved person first institutes

“proceedings with a State or local agency with authority to grant or seek relief

from such practice or institute criminal proceedings with respect thereto.” Id.

Pursuant to the “single-filing rule,” “[a]s long as at least one named plaintiff timely

filed an EEOC charge, the precondition to a Title VII action is met for all other

named plaintiffs and class members.” Griffin, 823 F.2d at 1492. This rule

encompasses two essential requirements: “First, at least one plaintiff must have

timely filed an EEOC complaint that is not otherwise defective. . . . Second, the

individual claims of the filing and non-filing plaintiffs must have arisen out of

similar discriminatory treatment in the same time frame.” Jones, 977 F.2d at 532

(quoting Jackson v. Seaboard Coast Line R.R., 678 F.2d 992, 1011-12 (11th


                                          10
Cir.1982)).

      West contends that the named plaintiffs lack standing to assert claims

against West, either individually or as class representatives, because they rely on

an untimely EEOC charge. Pursuant to the single-filing rule, the named plaintiffs

and the class rely on Jones’s EEOC complaint. Jones filed the complaint on

November 6, 1996, more than 180 days from August 30, 1994, the date on which

West stopped offering employees the opportunity to purchase West stock. Even

though Jones apparently filed an untimely EEOC charge, the district court ruled

that the payment of stock dividends to employees constituted a continuing

violation of Title VII, and thus, the statute of limitations did not begin to run until

June 1996. Alternatively, the district court held that the doctrine of equitable

tolling applied to toll the running of the statute of limitations. On appeal, West

argues that the district court clearly erred in holding that both the continuing

violation and equitable tolling doctrines applied. We agree.

              1.    Continuing Violation

       “In determining whether a discriminatory employment practice constitutes a

continuing violation, this Circuit distinguishes between the present consequence of

a one time violation, which does not extend the limitations period, and the

continuation of that violation into the present, which does.” Thigpen v. Bibb


                                           11
County, Georgia, Sheriff’s Dep’t, 216 F.3d 1314, 1326 (11th Cir. 2000) (quoting

Calloway v. Partners Nat’l Health Plans, 986 F.2d 446, 448 (11th Cir. 1993)). As

the Supreme Court explained:

      [t]he proper focus is upon the time of the discriminatory acts, not upon
      the time at which the consequences of the acts became most painful. . .
      . The emphasis is not upon the effects of earlier employment decisions;
      rather, it is upon whether any present violation exists.

Delaware State College v. Ricks, 449 U.S. 250, 258, 101 S.Ct. 498, 504 (1980)

(internal citations and quotations omitted). Furthermore, “[t]he continuing

violation doctrine does not exist to give a second chance to an employee who

allowed a legitimate Title VII claim to lapse.” Roberts v. Gadsden Mem’l Hosp.,

835 F.2d 793, 800 (11th Cir. 1988).

      Plaintiffs argue that West’s employee stock program constituted a present

violation because the payment of dividends was a wage premium that enhanced

employee compensation. Plaintiffs contend that this wage premium presents a

situation more akin to the disparate salary and insurance coverage claims found in

Bazemore v. Friday, 478 U.S. 385, 106 S.Ct. 3000 (1986), and Beavers v.

American Cast Iron Pipe Co., 975 F.2d 792 (11th Cir. 1992), to constitute a

present violation, than the claims of a single discriminatory act followed by

neutral, nondiscriminatory consequences as found in Delaware State College v.

Ricks, 449 U.S. 250, 101 S.Ct. 498 (1980); United Air Lines, Inc. v. Evans, 431

                                         12
U.S. 553, 97 S.Ct. 1885 (1976); and Ross v. Buckeye Cellulose Corp., 980 F.2d

648 (11th Cir. 1993).

      In Bazemore, the North Carolina Agricultural Extension Service had

maintained two separate, racially segregated branches and paid black employees

less than white employees. See 478 U.S. at 394, 106 S.Ct. at 3006. The Extension

Service merged the two branches, but some pre-existing salary disparities

remained. See id. Because these disparities resulted solely from discrimination

that occurred prior to Title VII’s effective date, the Extension Service maintained

that it should not be required to affirmatively eliminate them. See id. at 394-95,

106 S.Ct. at 3006. The Supreme Court rejected this argument, holding that the

Extension Service’s perpetuation of the salary disparities constituted a continuing

violation of Title VII. See id. at 395, 106 S.Ct. at 3006. “Each week’s paycheck

that delivers less to a black than to a similarly situated white is a wrong actionable

under Title VII, regardless of the fact that this pattern was begun prior to the

effective date of Title VII.” Id. at 395-96, 106 S.Ct. at 3006; see also Calloway,

986 F.2d at 448 (“Partners discriminated against Calloway not only on the day that

it offered her less than her white predecessor, but also on every day of her

employment.”). Moreover, this court, in Beavers, held that a company’s policy

that denied insurance coverage to children who did not reside with their employee-


                                          13
parent constituted a continuing violation because each week the company denied

insurance coverage to divorced men’s nonresident children comprised a wrong

actionable under Title VII. See 975 F.2d at 797-98.

      As in Bazemore and Beavers, plaintiffs assert West continued to violate Title

VII by providing different levels of compensation to its employees. In particular,

plaintiffs contend that West’s payment of dividends pursuant to its allegedly

discriminatory stock purchase policy resulted in an on-going practice of providing

male employees a wage premium over similarly-situated female employees.

      West’s payment of dividends, however, differs from the continuing

violations in Bazemore and Beavers. Instead, as in Ricks, this case involves the

present effects of a one-time violation. In Ricks, Ricks, a college professor, alleged

that discrimination motivated Delaware State College to deny him tenure. See 449

U.S. at 254, 101 S.Ct. at 502. After denying him tenure, Ricks accepted from the

college a one-year “terminal” contract with the explicit notice that his employment

would end upon its expiration. See id. at 253-54, 101 S.Ct. at 501. He claimed

that this terminal contract constituted a continuing violation of his civil rights

which extended the statute of limitations period until the contract expired. See id.

at 257, 101 S.Ct. at 503-04. The Supreme Court rejected this argument, stating

that the loss of the teaching position was an inevitable effect of the allegedly


                                           14
discriminatory tenure decision and thus did not constitute a continuing violation.

See id. at 258, 101 S.Ct. at 504; see also Allen v. United States Steel Corp., 665

F.2d 689, 693 (5th Cir. 1982) (rejecting plaintiff’s argument that their

discriminatory layoffs and recalls are continuing violations of Title VII, because

the effects of that discrimination continued through reduced pension and vacation

benefits).

      Similarly, plaintiffs assert a single discriminatory act – West’s

discriminatory employee stock program – followed by neutral, nondiscriminatory

consequences – payment of dividends. The act of paying male employees a

dividend flows from the inevitable consequence of West’s allegedly discriminatory

practice of offering only men the opportunity to purchase stock. An employee

receives dividends only after he receives stock. If an employee does not own

stock, then she will not receive dividends. Even though the most painful

consequence of the discrimination – the loss of dividends and capital gains from

the sale of West – occurred later, the statute of limitations commenced when the

last discriminatory act occurred – West’s last sale of stock to employees.

      The decisions in Evans and Ross further support this conclusion. In Evans,

the Supreme Court held that United Air Lines’ seniority system which gave present

effect to plaintiffs past, illegal forced retirements did not constitute a continuing


                                           15
violation. See 431 U.S. at 558, 97 S.Ct. at 1889. The Court reasoned that the

seniority system did not discriminate against former female employees or treat

former employees discharged for a discriminatory reason any differently from

former employees who resigned or were discharged for a non-discriminatory

purpose. See id. Instead, the Court noted that the system operated in a neutral

manner. See id. Similarly, in Ross, this court rejected the argument that a wage

freeze qualified as a continuing violation. See 980 F.2d at 660. Even though the

wage freeze locked into place the allegedly discriminatory effect yielded by prior

applications of a pay and promotion system, the court held that the freeze did not

constitute a continuing violation, but was a neutral act, because it locked every

employee at the plant, regardless of race, into the then-existing compensation

system. See id.

      As in Evans and Ross, even though West’s distribution of dividends gave

present effect to its alleged past discrimination, the payment of dividends did not

constitute a continuing violation because it operated in a neutral manner. West

distributed dividends to each shareholder, regardless of their gender, based on the

amount of stock owned. This payment of dividends represents just the type of

neutral act that Evans and Ross indicate is not a continuing violation, but a mere

continuing effect. Accordingly, we hold that the district court clearly erred in


                                         16
finding that West’s payment of dividends constituted a continuing violation of

Title VII. See Calloway, 986 F.2d at 448 (reviewing a district court’s finding of a

continuing violation under the clearly erroneous standard).

             2.     Equitable Tolling

      Under equitable tolling, Title VII’s statute of limitations period does not

start to run until a plaintiff knew or reasonably should have known that she was

discriminated against. See Ross, 980 F.2d at 661 n. 19. A plaintiff who asserts the

applicability of equitable tolling bears the burden of proving that it is appropriate.

See id. at 661. Because the named plaintiffs and the class rely on Jones’s EEOC

charge, the district court properly examined whether Jones knew or should have

known of West’s discrimination prior to May 1996. The district court held that

plaintiffs met their burden by showing that Jones had a mere suspicion of

discrimination, which is not enough to start the running of the statute of

limitations. See Sturniolo v. Sheaffer Eaton, Inc., 15 F.3d 1023, 1026 (11th Cir.

1994) (“Although the district court noted that Sturniolo ‘suspected’ age

discrimination at the time of his discharge, a discharged employee’s mere

suspicion of age discrimination, unsupported by personal knowledge of

discrimination, will not constitute pretext.”).

      After a careful review of the record, we hold that the district court clearly


                                           17
erred in applying the doctrine of equitable tolling. See Ross, 980 F.2d at 660

(reviewing a district court’s finding of equitable tolling under the clearly erroneous

standard). The facts demonstrate that Jones knew or should have known that

West’s employee stock program operated in a discriminatory manner prior to May

1996.2 Although West attempted to keep secret the identity of those who owned

stock, Jones testified that “[t]his may have been a secret, but it wasn’t a secret” and

that “[e]verybody knew.” (R4-55-Exh.2 at 123). She further stated that there

existed an obvious disparity in treatment within the sales force between the

“haves” (shareholders) and the “have nots” (non-shareholders). (Id. at 170-71).

         As to the gender of the shareholders, Jones testified that she knew that only

men owned stock and that qualified women did not own stock. During West’s

sales meetings in the late 1980’s, Jones overheard men on several occasions boast

to other employees that they owned stock. (Id. at 123-24). She stated that it was

obvious that only men on the sales force owned stock, except for one female –

Margaret Daly. (Id.). In contrast, Jones testified that female employees often

asked each other whether any of them owned stock, including those Jones thought

     2
      The parties agree that Jones knew of her procedural rights to file an EEOC charge, as
demonstrated by her 1986 visit to the EEOC. See McClinton v. Alabama By-Products Corp., 743
F.2d 1483, 1486-87 (11th Cir.1984) (rejecting equitable tolling where a plaintiff was generally
aware of his legal right to obtain redress for employment discrimination). In 1986, Jones visited the
EEOC for the purpose of filing a charge of sex discrimination in the assignment of sales territories
against West, but decided not to file the charge.

                                                 18
deserved to own stock, and all of them said no. (Id. at 125). Jones also testified

that Margaret Daly claimed “that all the women on the sales force were jealous of

her because she was the only one who had stock.” (Id. at 124). Based on this

evidence, we conclude that Jones had more than a mere suspicion of

discrimination. She had sufficient evidence to have understood that West operated

its employee stock program in a discriminatory manner.

      Moreover, the reasons espoused by plaintiffs for waiting to bring an EEOC

charge until after Thomson acquired West do not support a finding of equitable

tolling. Plaintiffs do not point to any evidence of discrimination discovered after

the sale that they needed to recognize that West was discriminating. Instead, they

focus on the change of management as removing their fear of retaliation for filing

an EEOC charge. Plaintiffs’ purported fear of retaliation, however, is not a ground

for equitable tolling. See e.g., Arizmendi v. Lawson, 914 F. Supp. 1157, 1162

(E.D. Pa. 1996); Caldwell v. National Ass’n of Home Builders, 598 F. Supp. 371,

377 (N.D. Ind. 1984); Platt v. Burroughs Corp., 424 F. Supp. 1329, 1333 (E.D. Pa.

1976). Otherwise, the doctrine of equitable tolling would effectively vitiate the

statutory time requirement because an employee could defer filing indefinitely so

long as she had an apprehension about possible retaliation. This court cannot

permit such circumvention of Title VII’s express filing limitations. Furthermore,


                                         19
Title VII specifically protects employees against retaliation for filing a

discrimination complaint. See 42 U.S.C. § 2000e-3. Therefore, the district court

clearly erred in finding the doctrine of equitable tolling applicable to this case.3

                                        III. Conclusion

       In sum, we hold that Rule 23(f) provides us with jurisdiction to review the

district court’s holding that plaintiffs have standing, individually and on behalf of

the class, to assert a Title VII claim. As to the merits of the standing issue, we hold

that the district court clearly erred in finding the doctrines of continuing violation

and equitable tolling applicable to this case. The named plaintiffs lack standing to

assert claims against West, both individually and as class representatives, because

the sole EEOC charge upon which the entire class relies was untimely. Therefore,

we reverse the district court’s order certifying the class and remand this case for

further proceedings consistent with this opinion.4



REVERSED AND REMANDED.




   3
    Because we hold that the named plaintiffs lack standing to bring this class action lawsuit, we
need not address whether the district court properly certified the class under Rule 23(b)(3).
   4
    Plaintiffs also filed a motion to relinquish or clarify jurisdiction for a particular purpose – to
withdraw the class’ claims for compensatory and punitive damages. Because we hold that the
named plaintiffs lack standing to bring this class action lawsuit, we deny the motion as moot.

                                                 20
21
22